Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of July 30, 2020 (the
“Effective Date”) by and between Keith Hagelin, an individual (“Executive”), and
Douglas Dynamics, L.L.C., a Delaware limited liability company (the “Company”).

1. Employment by the Company.

(a) Full Time and Best Efforts. Subject to the terms set forth herein, the
Company agrees to employ Executive as its Group President – Work Truck
Attachments and in such other executive capacities as may be requested from time
to time by the Company’s Board of Directors (the “Board”) or a duly authorized
committee thereof, and Executive hereby accepts such employment. Executive shall
render such other services for each of the Company and corporations that
control, are controlled by or are under common control with the Company, as the
case may be, and to successor entities and assignees of the Company, as the case
may be (the “Affiliates”) as the Company may from time to time reasonably
request and shall be consistent with the duties Executive is to perform for the
Company and with Executive’s experience. During the term of his employment with
the Company, Executive will devote his full business time and use his best
efforts to advance the business and welfare of the Company, and will not engage
in any other employment or business activities for any direct or indirect
remuneration that would be directly harmful or detrimental to, or that may
compete with, the business and affairs of the Company, or that would interfere
with his duties hereunder.

(b) Duties. Executive shall serve in an executive capacity and shall perform
such duties as are customarily associated with his position, consistent with the
Bylaws of the Company, and as reasonably required by the CEO and the Board.

(c) Company Policies. The employment relationship between the parties shall be
governed by the general employment policies and practices of the Company,
including but not limited to those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

2. Compensation and Benefits.

(a) Base Salary. Executive shall receive for services to be rendered hereunder a
salary at the rate of $350,000.00 per year, payable in biweekly payments of
$13,461.54 and subject to payroll deductions as may be necessary or customary in
respect of the Company’s salaried employees (the “Base Salary”). The Base Salary
will be reviewed by and shall be subject to increase (but not decrease) at the
sole discretion of the Board each year during the term of this Agreement.

(b) Participation in Benefit Plans; Vacation. During the term hereof, Executive
shall be entitled to participate in any group insurance, hospitalization,
medical, dental, health, accident, disability, 401(k) retirement savings plan or
similar plan or program of the Company now existing or established hereafter to
the extent that he is eligible under the general provisions thereof. The Company
may, in its sole discretion and from time to time, amend, eliminate or establish
additional benefit programs as it deems appropriate. Executive shall also
participate in all fringe benefits, including without limitation annual vacation
time, offered by the Company to any of its executives at such Executive’s level.
Notwithstanding anything otherwise provided under this Agreement, nothing
contained herein shall obligate the Company or its Affiliates to continue or
maintain any particular benefit plan or program on an ongoing basis.

3. Bonus.

(a) Annual Incentive Plan. Executive shall be eligible to participate in the
Company’s Annual Incentive Plan, through which the Company awards
performance-based cash bonuses on an annual calendar year basis provided the
Company achieves performance targets established by the Company’s management and
approved by the Compensation Committee of the Board for such calendar year.
Executive shall be eligible to participate at a target bonus level as determined
by the Compensation Committee of the Board from time to time, which shall be no
less than 75% of his Base Salary. Executive’s participation in such plan shall
be governed by the terms and conditions of the plan as then in effect.

(b) If Executive resigns before the last day of a calendar year (other than for
a Material Breach (as hereinafter defined)) or is discharged by the Company for
Cause before the last day of such calendar year, Executive will not be entitled
to receive a performance-based bonus pursuant to Section 3(a) for such calendar
year. If Executive’s employment terminates prior to the last day of a calendar
year for any other reason, Executive shall be entitled to receive a pro rata
part of the performance-based bonus for such calendar year pursuant to Section
3(a) only if the Board, in its sole and absolute discretion, elects to pay a pro
rata part of the performance-based bonus to Executive.

(c) Stock Incentive Plan. Executive shall be eligible to participate in the
Company’s 2010 Stock Plan (or any successor plan thereto), through which the
Company grants equity awards to its key employees, pursuant to the separate
terms and conditions of the 2010 Stock Plan (or any successor plan thereto).
Executive shall be eligible to participate in the Company’s 2010 Stock Plan (or
any successor plan thereto) at a target level, as determined by the Compensation
Committee of the Board, which shall





--------------------------------------------------------------------------------

be no less than 100% of Executive’s Base Salary. Any grants made to the
Executive under the 2010 Stock Plan (or any successor plan thereto) shall be
subject to the terms and conditions of such plan and any applicable award
agreements.

4. Reasonable Business Expenses and Support. Executive shall be reimbursed for
documented and reasonable business expenses in connection with the performance
of his duties hereunder, including appropriate professional fees and dues.
Executive shall be furnished reasonable office space, assistance, including an
administrative assistant and facilities.

5. Termination of Employment. The date on which Executive’s employment by the
Company ceases, under any of the following circumstances, shall be defined
herein as the “Termination Date.”

(a) Termination for Cause.

(i) Termination; Payment of Accrued Salary and Vacation. The Board may terminate
Executive’s employment with the Company at any time for Cause, immediately upon
notice to Executive of the circumstances leading to such termination for Cause.
In the event that Executive’s employment is terminated for Cause, Executive
shall receive payment for all accrued salary and vacation time through the
Termination Date, less requisite withholdings for tax and social security
purposes, which in this event shall be the date upon which notice of termination
is given. The Company shall have no further obligation to pay severance of any
kind whether under this Agreement or otherwise.

(ii) Definition of Cause. “Cause” means the occurrence or existence of any of
the following with respect to Executive, as determined in good faith by a
majority of the disinterested directors of the Board: (a) a material breach by
Executive of any of his material obligations hereunder which remains uncured
after the lapse of 30 days following the date that the Company has given
Executive written notice thereof; (b) a material breach by the Executive of his
duty not to engage in any transaction that represents, directly or indirectly,
self-dealing with the Company or any of its Affiliates which has not been
approved by a majority of the disinterested directors of the Board, if in any
such case such material breach remains uncured after the lapse of 30 days
following the date that the Company has given the Executive written notice
thereof; (c) the repeated material breach by the Executive of any material duty
referred to in clause (a) or (b) above as to which at least two (2) written
notices have been given pursuant to such clause (a) or (b); (d) any act of
misappropriation, embezzlement, intentional fraud or similar conduct involving
the Company or any of its Affiliates; (e) the conviction or the plea of nolo
contendere or the equivalent in respect of a felony involving moral turpitude;
(f) intentional infliction of any damage of a material nature to any property of
the Company or its Affiliates; or (g) the repeated non- prescription abuse of
any controlled substance or the repeated abuse of alcohol or any other
non-controlled substance which, in any case described in this clause, the Board
reasonably determines renders the Executive unfit to serve in his capacity as an
officer or employee of the Company or its Affiliates.

(b) Termination by Executive.

(i) Executive shall have the right, at his election, to terminate his employment
with the Company by written notice to the Company to that effect if (A) the
Company shall have failed to perform a material condition or covenant of this
Agreement (“Material Breach”); provided, however, that termination for Material
Breach will not be effective until Executive shall have given written notice
specifying the claimed breach and, provided such breach is curable, the Company
fails to correct the claimed breach within thirty (30) days after the receipt of
the applicable notice (but within ten (10) days if the failure to perform is a
failure to pay monies when due under the terms of this Agreement), or (B) the
Company repeatedly commits a Material Breach as to which at least two (2)
written notices have been given pursuant to this Section 5(b)(i). If the
Executive terminates his employment with the Company pursuant to this Section
5(b)(i), then the Executive shall be entitled to receive the benefits provided
in Section 5(d)(i) hereof.

(ii) Executive shall have the right, at his election, to terminate his
employment with the Company for reason other than a Material Breach by sixty
(60) days’ prior written notice to that effect. In the event of termination by
Executive pursuant to this Section 5(b)(ii), the Company shall have no
termination payment requirements except that Executive shall receive the accrued
portion of any salary and vacation hereunder through the Termination Date, less
requisite withholdings for tax and social security purposes.

(c) Termination Upon Disability. The Company may terminate Executive’s
employment in the event Executive suffers a disability that renders Executive
unable to perform the essential functions of his position, even with reasonable
accommodation, for sixty (60) consecutive days or for ninety (90) days within
any one hundred eighty (180) day period. After the Termination Date, which in
this event shall be the date upon which notice of termination is given, no
further compensation will be payable under this Agreement except that Executive
shall receive the accrued portion of any salary and vacation hereunder through
the Termination Date, less requisite withholdings for tax and social security
purposes.



2

--------------------------------------------------------------------------------

(d) Termination by Company Without Cause; Termination by Executive Pursuant to
Section 5(b)(i). The Company may terminate Executive’s employment at any time
for other than Cause or disability, pursuant to the following termination
payment requirements and upon not less than sixty (60) days’ prior written
notice to that effect.

(i) Termination Payments. In the event that Executive’s employment is terminated
by the Company without Cause or by Executive pursuant to Section 5(b)(i) hereof,
the Company shall pay Executive as severance an amount equal to twelve (12)
months of his then Base Salary. Such remuneration shall be paid, less requisite
withholdings for tax and social security purposes, (A) in the case of Base
Salary, over such term in monthly pro rata payments commencing as of the
Termination Date and (B) in the case of the accrued portion of any vacation,
promptly after such Termination Date in conformity with applicable law.

(ii) The Company shall not be obligated to pay any termination payments under
Sections 5(d)(i) above if Executive breaches in any material way the provisions
of the Confidentiality Agreement (as defined below).

(e) Benefits Upon Termination. All benefits provided under Section 2(b) shall be
extended, at Executive’s election and cost (such cost to Executive to be in the
same amount as the cost for providing such benefits to existing employees), to
the extent permitted by the Company’s insurance policies and benefit plans, for
one year after Executive’s Termination Date, except (i) as required by law
(e.g., COBRA health insurance continuation election) or (ii) in the event of a
termination described in Section 5(a).

(f) Termination Upon Death. If Executive dies prior to the expiration of the
term of this Agreement, the Company shall (i) continue coverage of Executive’s
dependents (if any) under all benefit plans or programs of the type listed above
in Section 2(b) herein for a period of six (6) months and (ii) pay to
Executive’s estate the accrued portion of any salary and vacation through the
Termination Date, less requisite withholdings for tax and social security
purposes.

(g) Termination Upon Retirement. Executive shall provide notice to the Company
of his retirement prior to the term of this Agreement not less than one hundred
twenty (120) days prior to the effective date of Executive’s retirement as set
forth in such notice (the “Retirement Notice”). In the event that Executive’s
employment is terminated by Executive’s retirement prior to the term of this
Agreement, the Termination Date shall be the effective date of Executive’s
retirement as set forth in the Retirement Notice. After the Termination Date, no
further compensation will be payable under this Agreement except that Executive
shall receive the accrued portion of any salary and vacation hereunder through
the Termination Date, less requisite withholdings for tax and social security
purposes.

(h) Duty to Mitigate; Termination of Severance Benefits. Executive agrees that
upon any termination pursuant to either of Section 5(b) or 5(d) hereof,
Executive shall have a duty to mitigate his damages hereunder. The Company and
Executive further agree that if, at any time following such a termination but
prior to the expiration of the period during which monthly severance benefits
are to be paid by the Company with respect to such termination, Executive
secures employment, such monthly severance benefits shall not be reduced by the
amount of monthly compensation Executive is to receive from such new employment
as long as Executive does not breach in any material way the provisions of the
Confidentiality Agreement; provided, however, that if Executive breaches in any
material way the provisions of the Confidentiality Agreement, the Company shall
not be obligated to pay any such severance benefits in accordance with Section
5(d)(ii) above.

6. Confidentiality and Noncompetition Agreement. Executive and the Company
hereby acknowledge that, as of the date hereof, Executive and the Company have
entered into a separate Confidentiality and Noncompetition Agreement governing
matters related to confidential information, noncompetition, nonsolicitation of
employees and assignment of inventions, among others, in connection with
Executive’s employment with the Company (the “Confidentiality Agreement”).
Executive and the Company hereby ratify the terms of the Confidentiality
Agreement and hereby agree that, notwithstanding the execution of this Agreement
or the provisions of Section 7(c), the Confidentiality Agreement shall remain in
full force and effect in accordance with the terms and conditions set forth
therein.

7. Miscellaneous.

(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of two days following personal delivery
(including personal delivery facsimile), or the fourth day after mailing by
reputable overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:



3

--------------------------------------------------------------------------------

To the Company:

Douglas Dynamics, L.L.C.

7777 North 73rd Street

Milwaukee, Wisconsin 53223

Attention: Chief Executive Officer

Facsimile: (414) 354-5939

With a copy to:

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Jay O. Rothman

Facsimile: (414) 297-4900

To Executive:

Keith Hagelin

29 Wellington Drive

Rockport, ME 04856

Facsimile: (       )        -



or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b) Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

(c) Entire Agreement. This document, together with the Confidentiality
Agreement, constitutes the final, complete, and exclusive embodiment of the
entire agreement and understanding between the parties related to the subject
matter hereof and supersedes and preempts any prior or contemporaneous
understandings, agreements, or representations by or between the parties,
written or oral.

(d) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.

(e) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company, and their respective
successors and assigns, except that Executive may not assign any of his duties
hereunder and he may not assign any of his rights hereunder without the prior
written consent of the Company.

(f) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.

(g) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of law.

(h) Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.

(i) Waiver. Except as provided herein, the waiver by either party of the other
party’s prompt and complete performance, or breach or violation, of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation, and the failure by any party hereto to
exercise any right or remedy which it may possess hereunder



4

--------------------------------------------------------------------------------

shall not operate nor be construed as a bar to the exercise of such right or
remedy by such party upon the occurrence of any subsequent breach or violation.

(j) Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision hereof.

(k) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

8. Arbitration.

(a) Any disputes or claims arising out of or concerning the Executive’s
employment or termination by the Company, whether arising under theories of
liability or damages based upon contract, tort or statute, shall be determined
exclusively by arbitration before a single arbitrator in accordance with the
employment arbitration rules of the American Arbitration Association (“AAA”),
except as modified by this Agreement. The arbitrator’s decision shall be final
and binding on all parties. Judgment upon the award rendered by the arbitrator
may be entered in any court of competent jurisdiction. In recognition of the
fact that resolution of any disputes or claims in the courts is rarely timely or
cost effective for either party, the Company and Executive enter this mutual
agreement to arbitrate in order to gain the benefits of a speedy, impartial and
cost-effective dispute resolution procedure.

(b) Any arbitration shall be held in the Executive’s place of employment with
the Company. The arbitrator shall be an attorney with substantial experience in
employment matters, selected by the parties alternately striking names from a
list of five such persons provided by the AAA office located nearest to the
place of employment, following a request by the party seeking arbitration for a
list of five such attorneys with substantial professional experience in
employment matters. If either party fails to strike names from the list, the
arbitrator shall be selected from the list by the other party.

(c) Each party shall have the right to take the depositions of a maximum of
three individuals, as deemed appropriate by such party. Each party shall also
have the right to propound requests for production of documents to any party and
the right to subpoena documents and witnesses for the arbitration. Additional
discovery may be made only where the arbitrator selected so orders upon a
showing of substantial need. The arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.

(d) The Company and Executive agree that they will attempt, and they intend that
they and the arbitrator should use their best efforts in that attempt, to
conclude the arbitration proceeding and have a final decision from the
arbitrator within one hundred twenty (120) days from the date of selection of
the arbitrator; provided, however, that the arbitrator shall be entitled to
extend such 120-day period for a total of two one hundred twenty (120) day
periods. The arbitrator shall immediately deliver a written award with respect
to the dispute to each of the parties, who shall promptly act in accordance
therewith.

(e) The Company shall pay the fees and expenses of the arbitrator. Each party
shall pay its own attorney fees and costs including, without limitation, fees
and costs of any experts. However, attorney fees and costs incurred by the party
that prevails in any such arbitration commenced pursuant to this Section 8 or
any judicial action or proceeding seeking to enforce the agreement to arbitrate
disputes as set forth in this Section 8 or seeking to enforce any order or award
of any arbitration commenced pursuant to this Section 8 may be assessed against
the party or parties that do not prevail in such arbitration in such manner as
the arbitrator or the court in such judicial action, as the case may be, may
determine to be appropriate under the circumstances. Any controversy over
whether a dispute is an arbitrable dispute or as to the interpretation or
enforceability of this paragraph with respect to such arbitration shall be
determined by the arbitrator.

(f) In a contractual claim under this Agreement, the arbitrator shall have no
authority to add, delete or modify any term of this Agreement.

(g) In the event that more than one dispute is submitted to arbitration by the
Company or Executive pursuant to any agreement between the Company and
Executive, including under this Agreement, and one or more additional agreements
to which the Company and Executive are parties, all such matters shall be
consolidated into a single arbitration proceeding so as to avoid, to the extent
possible, more than one simultaneous arbitration proceeding between the Company
and Executive.

9. 409A Compliance.

(a) The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) or an exemption from Section 409A. The
Company



5

--------------------------------------------------------------------------------

shall undertake to administer, interpret, and construe this Agreement in a
manner that does not result in the imposition on Executive of any additional
tax, penalty, or interest under Section 409A, provided, however, that Executive
understands and agrees that the Company shall not be held liable or responsible
for any taxes, penalties, interests or other expenses incurred by Executive on
account of non-compliance with Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service,” and that is not
exempt from Section 409A as involuntary separation pay or a short-term deferral
(or otherwise), such payment or benefit shall be made or provided at the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such “separation from service” of Executive or (ii) the date of
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Subsection
9(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, all such
payments shall be made on or before the last day of calendar year following the
calendar year in which the expense occurred.

[Signature page follows]





6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.





/s/ Keith Hagelin







By: Keith Hagelin



Date: July 30, 2020



DOUGLAS DYNAMICS, L.L.C.











/s/ Robert McCormick







By: Robert McCormick



Its: President and Chief Executive Officer



Date: July 30, 2020





--------------------------------------------------------------------------------